Citation Nr: 1505009	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for status post excision of lipoma and neuroma, right knee.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to an increased rating for right knee patellofemoral pain syndrome, currently rated as 0 percent disabling.

5.  Entitlement to an increased rating for left knee patellofemoral pain syndrome, currently rated as 0 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 (mailed in September 2011), November 2011, and June 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to compensation under 38 U.S.C. § 1151 for status post excision of lipoma and neuroma, right knee; entitlement to increased ratings for right and left knee patellofemoral pain syndrome; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's right lower extremity peripheral neuropathy is secondary to his service connected lumbar spine disability.  

2.  The evidence is in equipoise as to whether the Veteran's left lower extremity peripheral neuropathy is secondary to his service connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2014).

2.  The criteria for an award of service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends that his peripheral neuropathy is secondary to his service connected lumbar spine injury, degenerative disc disease L4-5.  At his March 2013 Board hearing, he testified that he experiences numbness down the back of his hamstring all the way down to his foot.  He also reported intense pain, a feeling like electrical pulses, tingling, and burning. (Hearing Transcript, pgs. 3-4).  He testified that he never underwent any nerve testing.  Instead, because he was diagnosed with hammertoe, he was sent to a podiatrist.  The podiatrist discussed it with the Veteran and stated that his foot problems are due to a nerve condition and that it is all connected to his back disability (Hearing Transcript, p. 7).    

The Veteran underwent a VA examination of his spine in June 2012.  The examiner found that the Veteran had radiculopathy in both lower extremities.  Symptoms included moderate, intermediate pain in both lower extremities, moderate paresthesias and/or dysesthesias in both lower extremities, and mild numbness in both lower extremities.  Regarding the nerve roots involved, the examiner checked off "involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve)."  He noted that both lower extremities were affected.  With regard to severity, he noted that the right lower extremity was mildly affected, and the left lower extremity was moderately affected.

The June 2012 examiner opined that that the Veteran's bilateral nerve condition was less likely than not related to service, to include his service connected back disorder.  The examiner stated that there was no objective evidence of chronicity of symptoms or long term treatment for a bilateral nerve condition since December 2002.  He noted an August 2002 x-ray report and September 2003 MRI findings showing no compression of nerve roots and no canal stenosis.  He opined that the Veteran's lumbar degenerative disc disease is not severe enough to cause lumbar radiculopathy in either lower extremity.  The examiner stated that x-rays are unable to show the relationship between lumbar spine (and discs) and nerve roots.  Consequently, repeating plain films would not change his opinion.  He stated that the Veteran's decreased light touch sensation around the right knee and proximal right distal leg corresponds to nerve innervation damaged from his nonservice connected residuals of right knee lipoma and neuroma removal.  The area of decreased light touch sensation did not correspond to a lumbar radiculopathy pattern.    

The June 2012 VA examiner submitted a July 2012 addendum in which he reiterated this opinion.

The outpatient treatment reports substantiate the Veteran's testimony.  Specifically, a September 2012 outpatient treatment report from a VA podiatrist reflects that the Veteran was diagnosed with neuropathy, foot pain, and hammer toes.  The examiner stated that he examined both feet; reviewed tests, x-rays, and labs with the Veteran; and "discussed the cause of his foot pain stemming from his back problems."  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.

In this case, the Board notes that the June 2012 examiner opined that the Veteran's decreased light touch sensation around the right knee and proximal right distal leg corresponds to nerve innervation damaged from his nonservice connected residuals of right knee lipoma and neuroma removal.  However, this does not explain the fact that the Veteran was deemed to have radiculopathy in both the right and left lower extremities.  In fact, the radiculopathy was deemed to be moderate in the left lower extremity, while only mild in the right lower extremity.  The June 2012 examiner failed to offer any explanation regarding the left lower extremity radiculopathy.  

The Board finds no adequate reasons and bases to adopt the June 2012 VA examiner's opinion over that of the September 2012 VA outpatient examiner.  Consequently, the Board finds that the evidence is in relative equipoise, and that service connection for peripheral neuropathy of the right and left lower extremities is warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to right lower extremity peripheral neuropathy is granted.

Entitlement to left lower extremity peripheral neuropathy is granted.



REMAND

1151 - Right knee

The RO denied the claim in November 2011 and again in February 2012.  The denial was largely based on an October 2011 VA examination and February 2012 addendum opinion.  

In June 2010, the Veteran underwent an excision of ganglion cyst sac right patellar tendon paratendon.  The October 2011 VA examiner stated that following this surgery, the Veteran incurred an additional disability in the form of a neuroma.  He stated that development of a neuroma is a recognized complication of orthopedic procedures performed on the anterior area of the knee (therefore the development of the neuroma was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA).  Finally, he stated there were no medical records following the surgery and thus it was not possible to comment on whether the Veteran continued to experience pain in the knee.  

In a February 2012, the October 2011 VA examiner clarified that the Veteran underwent and additional surgery in September 2011 for excision of the neuroma.  He stated that since there were no treatment records subsequent to the second surgery, it was not possible to determine if the Veteran had any residuals following the second surgery.

At the Veteran's March 2013 Board hearing, he testified regarding numerous symptoms and occurrences that went beyond simply incurring a neuroma.  He stated that he thought that the initial (June 2010) surgery would be performed by According to the Veteran, he was examined multiple times after the surgery (every three months) until July 2011.  In July 2011, Dr. F sought advice from Dr. T (whom the Veteran thought would be performing the surgery) because Dr. F (the person who actually conducted the surgery) could not figure out what was wrong or why a lump in the Veteran's knee continued to get bigger.  Dr. T stated that a nerve had been severed (Hearing Transcript, pgs. 17-18).  The Veteran testified that after that, no one wanted to treat him and he figured he was on his own.  He received papers in the mail telling him to go to any fee-based surgeon for an additional surgery.  He went to Reno Orthopedic (Dr. Z) in September 2011 and was told that there was an abundance of scar tissue in the knee as a result of the incision having been closed incorrectly.  Dr. Z told the Veteran that if 1/4 inch of the nerve was cut, that it would grow back in approximately 18 months.  However, he stated that in the Veteran's case, at least an inch of the nerve was cut.  Dr. Z felt that digging around any further would do more harm than good.  The Veteran testified that he currently has a small tear in his meniscus and there is a large mass (larger than the one that was removed) behind the knee.  The doctors are calling it a cyst.  He also stated that the articular cartilage on the medial femoral bone is fraying.    

It appears that there may have been more complications that arose as a result of the knee surgery.  The Veteran has stated that a nerve was erroneously severed and that the initial incision was closed incorrectly, resulting in excessive scar tissue damage.  His current symptoms include sensitivity in the knee, an improper buildup of scar tissue, emergence of a second (larger) cyst that may have been the result of the trauma of surgery, numbness in the part of the right leg (below the knee), and a spot (approximately the size of a quarter) of discoloration.  

Since the October 2011 VA examiner only rendered an opinion regarding the Veteran's neuroma (and not the numerous other possible complications), the Board finds that a new VA examination is warranted.     

Increased Ratings - knees

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The Veteran underwent a VA examination in June 2012.  The June 2012 VA examination report indicates that the Veteran reported flare-ups of both knees.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints, which include increased pain.  Range of motion findings was provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's right and left knee function.

Additionally, the June 2012 examiner noted that the Veteran occasionally uses assistive devices (a knee brace and a crutch) as a normal mode of locomotion.  However, the examiner found that the Veteran's knees were normal with respect to stability.  The Veteran testified that he experiences some knee instability.  Consequently, it may be that the Veteran's disability has become more severe since the most recent examination.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The Board finds that a new VA examination is warranted to determine the current severity of the Veteran's disabilities.  

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether compensation is warranted for residuals of status post excision of lipoma and neuroma, right knee, and whether increased ratings are warranted for right and left knee patellofemoral pain syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right and left patellofemoral pain syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  (Even if no flare-ups are reported, the examiner must estimate the functional impact of the flare-ups reported in the prior June 2012 examination.)

The examiner should also report on whether the Veteran experiences recurrent subluxation or lateral instability in either knee.  If so, the examiner should opine on whether any such findings are slight, moderate, or severe.

With regard to the right knee, the examiner should also opine:

(a)  whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability, to include a severed nerve, excessive scar tissue damage, discoloration, sensitivity, and an additional cyst, or any other symptom the Veteran should report, as the result of VA medical treatment, 

(b) whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable,

With respect to all the Veteran's service connected disabilities, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


